Exhibit (10)D

 

TARGET CORPORATION

SPP II

(2011 Plan Statement)

 

Effective June 8, 2011

As Amended and Restated

 

--------------------------------------------------------------------------------


 

TARGET CORPORATION

SPP II

(2011 Plan Statement)

 

TABLE OF CONTENTS

 

SECTION 1  INTRODUCTION; DEFINITIONS

1

1.1  History

1

1.2  Definitions

1

1.2.1  Actuarial Equivalent

1

1.2.2  Affiliate

1

1.2.3  Beneficiary

1

1.2.4  Board

1

1.2.5  Change-in-Control

1

1.2.6  Code

3

1.2.7  [Intentionally left blank.]

3

1.2.8  Company

3

1.2.9  Officer

3

1.2.10  Officer EDCP

3

1.2.11  Participant

3

1.2.12  Participating Employer

3

1.2.13  Pension Plan

3

1.2.14  Plan

3

1.2.15  Plan Administrator

3

1.2.16  Plan Rules

3

1.2.17  Plan Statement

3

1.2.18  SPP V

3

1.2.19  Termination of Employment

3

1.2.20  Trust

4

 

 

SECTION 2  PARTICIPATION

5

2.1  Eligibility

5

2.2  Termination of Participation

5

2.3  Rehire

5

2.4  Effect on Employment

5

 

 

SECTION 3  BENEFIT — TRADITIONAL FINAL AVERAGE PAY FORMULA

7

3.1  Amount of Pension

7

3.2  Rehire

8

 

 

SECTION 4  BENEFIT — PERSONAL PENSION ACCOUNT

9

4.1  Amount of Pension

9

4.2  Rehire

10

 

 

SECTION 5  VESTING

11

5.1  General Rule

11

5.2  Rehire

11

5.3  Transfers to Officer EDCP

11

 

--------------------------------------------------------------------------------


 

SECTION 6  TRANSFERS

12

6.1  Benefit Distributions

12

6.2  Transfers to Officer EDCP

12

 

 

SECTION 7  NATURE OF INTEREST

13

7.1  Unfunded Obligation

13

7.2  Spendthrift Provision

13

7.3  Compensation Recovery (Recoupment)

13

 

 

SECTION 8  ADOPTION, AMENDMENT AND TERMINATION

14

8.1  Adoption

14

8.2  Amendment

14

8.3  Termination

14

 

 

SECTION 9  CLAIM PROCEDURES

16

9.1  Claim Procedures

16

9.2  Rules and Regulations

18

9.3  Limitations and Exhaustion

18

 

 

SECTION 10  PLAN ADMINISTRATION

20

10.1  Plan Administration

20

10.2  Conflict of Interest

20

10.3  Service of Process

21

10.4  Choice of Law

21

10.5  Responsibility for Delegate

21

10.6  Expenses

21

10.7  Errors in Computations

21

10.8  Indemnification

21

10.9  Notice

21

 

 

SECTION 11  CONSTRUCTION

22

11.1  ERISA Status

22

11.2  IRC Status

22

11.3  Rules of Document Construction

22

11.4  References to Laws

22

11.5  Appendices

22

 

2

--------------------------------------------------------------------------------


 

SECTION 1
INTRODUCTION; DEFINITIONS

 

1.1          History.  The Company originally established this Plan (formerly
known as the Target Corporation Supplemental Pension Plan II) effective as of
January 1, 1995.  The Plan is a non-qualified, unfunded plan intended to replace
certain pension benefits for a select group of management or highly compensated
employees who are officers that cannot be provided under the Pension Plan due to
certain limitations imposed by the Code.  The Plan provides retirement benefits
not provided under the Pension Plan as a result of deferrals into the Officer
EDCP.  The Plan is intended to be a “top hat plan” as defined under the Employee
Retirement Income Security Act of 1974, as amended from time to time.  Since the
effective date of this Plan, upon a Participant becoming an Officer of the
Company, the benefit due under the Target Corporation SPP V is transferred to
this Plan.  Effective April 30, 2002, for all Officers who were vested in the
benefit under this Plan, the Company transferred the present value of the vested
benefit due under this Plan to the Officer EDCP.  After such transfer, no
benefits were due or payable from this Plan. Further, after the transfer, the
individuals would no longer participate in this Plan or be eligible for further
accruals under this Plan.   Effective January 1, 2005 (and other effective dates
as specifically provided), this Plan was operated in compliance with Code
section 409A.  The Plan, which is intended to comply with Code section 409A, was
amended and restated effective January 1, 2009.  This Plan was amended to
incorporate the Company’s recoupment policy, is effective as of January 13,
2010.  This Plan Statement, which was amended and restated to reflect Plan
administration and amendment changes authorized by the Board on November 10,
2010 and modification of the Change in Control definition, is effective as of
June 8, 2011.

 

1.2          Definitions.  Terms used herein with initial capital letters will
have same meaning as those used in the Pension Plan except as otherwise defined
below or where the context clearly indicates to the contrary.

 

1.2.1       Actuarial Equivalent.  An “Actuarial Equivalent” will be determined
by using such factors and assumptions as the Plan Administrator considers
appropriate in its sole and absolute discretion.

 

1.2.2       Affiliate.  An “Affiliate” is the Company and all persons, with whom
the Company would be considered a single employer under Code section 414(b) or
414(c).

 

1.2.3       Beneficiary.  The “Beneficiary” is the “Beneficiary” as defined
under the Officer EDCP.

 

1.2.4       Board “Board” is the Board of Directors of the Company, or such
committee of the Board of Directors to which the Board of Directors of the
Company has delegated the respective authority.

 

1.2.5       Change in Control.  “Change in Control” means one of the following:

 

(a)                                  Individuals who are Continuing Directors
cease for any reason to constitute 50% or more of the directors of the Company;
or

 

(b)                                 30% or more of the outstanding voting power
of the Voting Stock of the Company is acquired or beneficially owned (within the
meaning of Rule 13d-3

 

1

--------------------------------------------------------------------------------


 

under the Exchange Act) by any Person, other than an entity resulting from a
Business Combination in which clauses (x) and (y) of Section 1.2.5(c) apply; or

 

(c)                                  the consummation of a merger or
consolidation of the Company with or into another entity, a statutory share
exchange, a sale or other disposition (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets or a similar
business combination (each, a “Business Combination”), in each case unless,
immediately following such Business Combination, (x) all or substantially all of
the beneficial owners (within the meaning of Rule 13d-3 under the Exchange Act)
of the Company’s Voting Stock immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the voting power of
the then outstanding shares of voting stock (or comparable voting equity
interests) of the surviving or acquiring entity resulting from such Business
Combination (including such beneficial ownership of an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), in
substantially the same proportions (as compared to the other beneficial owners
of the Company’s Voting Stock immediately prior to such Business Combination) as
their beneficial ownership of the Company’s Voting Stock immediately prior to
such Business Combination, and (y) no Person beneficially owns, directly or
indirectly, 30% or more of the voting power of the outstanding voting stock (or
comparable equity interests) of the surviving or acquiring entity (other than a
direct or indirect parent entity of the surviving or acquiring entity, that,
after giving effect to the Business Combination, beneficially owns, directly or
indirectly, 100% of the outstanding voting stock (or comparable equity
interests) of the surviving or acquiring entity); or

 

(d)                                 approval by the shareholders of a definitive
agreement or plan to liquidate or dissolve the Company.

 

For purposes of this Section 1.2.5:

 

“Continuing Director” means an individual (A) who is, as of June 8, 2011, a
director of the Company, or (B) who becomes a director of the Company after June
8, 2011 and whose initial appointment, or nomination for election by the
Company’s shareholders, was approved by at least a majority of the then
Continuing Directors; provided, however, that any individual whose initial
assumption of office occurs as a result of either an actual or threatened
contested election by any Person (other than the Board of Directors) seeking the
election of such nominee in which the number of nominees exceeds the number of
directors to be elected shall not be a Continuing Director;

 

“Person” means any individual, firm, corporation or other entity and shall
include any group comprised of any person and any other person with whom such
person or any affiliate or associate (as defined in Rule 14a-1(a) of the
Exchange Act) of such person has any agreement, arrangement or understanding,
directly or indirectly, for the purpose of acquiring, holding, voting or
disposing of any capital stock of the Company;

 

“Voting Stock” means all then-outstanding capital stock of the Company entitled
to vote generally in the election of directors of the Company; and

 

2

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, and the regulations promulgated thereunder.

 

1.2.6       Code. “Code” means the Internal Revenue Code of 1986, as amended
(including, when the context requires, all regulations, interpretations and
rulings issued thereunder).

 

1.2.7       [Intentionally left blank.]

 

1.2.8       Company. “Company” means Target Corporation, a Minnesota
corporation, or any successor thereto.

 

1.2.9       Officer.  An “Officer” is a member of the executive committee and
any other Employee who is designated and categorized as an officer of the
Company by the Company’s Chief Executive Officer.

 

1.2.10     Officer EDCP.  “Officer EDCP” means the Target Corporation Officer
EDCP.

 

1.2.11     Participant.  A “Participant” is an Employee who becomes a
Participant in this Plan in accordance with the provisions of Section 2.  An
Employee who has become a Participant shall be considered to continue as a
Participant in this Plan until the date of the Participant’s death or, if
earlier, the date when the Participant is no longer eligible and upon which the
Participant no longer has a benefit due under this Plan (that is, a transfer of
the benefit has been made pursuant to Section 6, or the Participant’s benefit
under this Plan wears away, or the Participant’s benefit under this Plan has
been forfeited as hereinafter provided).

 

1.2.12     Participating Employer.  “Participating Employer” means the Company
and each other Affiliate that, with the consent of the Company, adopts this
Plan.   A Participating Employer shall cease to be a Participating Employer on
the date it ceases to be an Affiliate.

 

1.2.13     Pension Plan.  “Pension Plan” means the tax qualified defined benefit
pension plan, established for the benefit of employees eligible to participate
therein, and known as the Target Corporation Pension Plan, including any
predecessor plan(s) or successor plan.

 

1.2.14     Plan.  “Plan” means this Target Corporation SPP II (formerly known as
the Target Corporation Supplemental Pension Plan II).

 

1.2.15     Plan Administrator. “Plan Administrator” is the individual designated
in Sec. 10.1.1, or, if applicable, its delegate.

 

1.2.16     Plan Rules.  “Plan Rules” are rules, policies, practices or
procedures adopted by the Plan Administrator or its delegate pursuant to Section
10.1.5.

 

1.2.17     Plan Statement.  “Plan Statement” means this document entitled
“Target Corporation SPP II (2011 Plan Statement),” as adopted by the Company,
effective as of June 8, 2011, as the same may be amended from time to time.

 

1.2.18     SPP V.  “SPP V” means the Target Corporation SPP V.

 

1.2.19     Termination of Employment.

 

3

--------------------------------------------------------------------------------


 

(a)                                  For purposes of determining entitlement to
or the amount of benefits under the Plan, “Termination of Employment” means a
severance of a Participant’s employment relationship with each Participating
Employer and all Affiliates, for any reason.

 

(b)                                 For purposes of determining when a
distribution will be made under the Plan, a “Termination of Employment” will be
deemed to occur if, based on the relevant facts and circumstances to the
Participant, the Participating Employer, all Affiliates and Participant
reasonably anticipate that the level of bona fide future services to be
performed by the Participant for the Participating Employer and all Affiliates
will permanently decrease to no more than 20% of the average level of bona fide
services performed over the immediately preceding 36-month period.

 

(c)                                  A bona fide leave of absence that is six
months or less, or during which an individual retains a reemployment right, will
not cause a Termination of Employment.  In the case of a leave of absence
without a right of reemployment that exceeds the time periods described in this
paragraph, a Termination of Employment will be deemed to occur once the leave of
absence exceeds six months.

 

(d)                                 Notwithstanding the foregoing, a Termination
of Employment shall not occur unless such termination also qualifies as a
“separation from service,” as defined under Code section 409A and related
guidance thereunder.

 

1.2.20     Trust.  “Trust” means the Target Corporation Deferred Compensation
Trust Agreement, dated January 1, 2009 by and between the Company and State
Street Bank and Trust Company, as it is amended from time to time, or similar
trust agreement.

 

4

--------------------------------------------------------------------------------


 

SECTION 2

PARTICIPATION

 

2.1          Eligibility.

 

2.1.1       General Requirements.  An Employee is eligible to participate in
this Plan on and after the date he or she:

 

(a)                                  is an active participant in the Pension
Plan; and

 

(b)                                 is an Officer.

 

2.1.2       Applicable Benefit Formula.  A Participant’s benefit under this Plan
will be determined based on the applicable benefit formula under the Pension
Plan.

 

(a)                                  A Participant with a Pension Plan benefit
determined solely by the traditional final average pay formula will have his or
her benefit under this Plan determined pursuant to Section 3.

 

(b)                                 A Participant with a Pension Plan benefit
determined solely by the personal pension account formula will have his or her
benefit under this Plan determined pursuant to Section 4.

 

(c)                                  A Participant with a Pension Plan benefit
determined in part by the traditional final average pay formula and in part by
the personal pension account formula will have his or her benefit under this
Plan determined pursuant to Section 3 with respect to the period earning a
traditional final average pay benefit under the Pension Plan, and Section 4 with
respect to the period earning a personal pension account benefit under the
Pension Plan.

 

2.2          Termination of Participation.  Except as otherwise specifically
provided in this Plan or by the Plan Administrator, an Employee who ceases to
satisfy the requirements of Section 2.1.1 or whose benefit is transferred to the
Officer EDCP pursuant to Section 6.2 is not eligible to continue to participate
in this Plan, and will not accrue any additional benefits under this Plan.  The
Participant’s benefit under this Plan will continue to be governed by the terms
of this Plan until such time as the Participant’s benefit is transferred, wears
away, or is forfeited in accordance with the terms of this Plan.  A Participant
or Beneficiary will cease to be such as of the date on which his or her entire
benefit under this Plan has been transferred, wears away, or forfeited.

 

2.3          Rehire.  A Participant with a vested benefit under this Plan who
incurs a Termination of Employment and is rehired will not be eligible to
participate in this Plan.

 

2.4          Effect on Employment.

 

2.4.1       Not a Term of Employment.  Neither the terms of this Plan Statement
nor the benefits under this Plan or the continuance thereof shall be a term of
the employment of any Employee.

 

2.4.2       Not an Employment Contract.  The Plan is not and shall not be deemed
to constitute a contract of employment between any Participating Employer and
any Employee or

 

5

--------------------------------------------------------------------------------


 

other person, nor shall anything herein contained be deemed to give any Employee
or other person any right to be retained in any Participating Employer’s employ
or in any way limit or restrict any Participating Employer’s right or power to
discharge any Employee or other person at any time and to treat him or her
without regard to the effect that such treatment might have upon him or her as a
Participant in this Plan.

 

6

--------------------------------------------------------------------------------


 

SECTION 3

BENEFIT — TRADITIONAL FINAL AVERAGE PAY FORMULA

 

3.1          Amount of Pension.

 

3.1.1       General Rule.       A Participant of this Plan whose benefit under
the Pension Plan is determined all or in part by the traditional final average
pay formula, shall be entitled to a pension benefit determined under this Plan
that is the Actuarial Equivalent of the sum of:

 

(a)                                  The monthly pension benefit of the
Participant transferred to this Plan as determined under Section 3 of SPP V, and

 

(b)                                 The excess, if any, of:

 

(i)                                     The monthly pension benefit of the
Participant as determined under the Pension Plan, based on the “traditional
formula” (Article VI of the Pension Plan) if such formula were applied:

 

(A)                              without regard to the maximum benefit limits
imposed by Code section 415;

 

(B)                                without regard to the maximum compensation
limits imposed by Code section 401(a)(17);

 

(C)                                without regard to the alternative benefit
formula of Sections 4.6(a)(3) and 4.6(b)(2) of the Pension Plan; and

 

(D)                               as if the definition of “certified earnings”
for a plan year included compensation that would have been paid in the plan year
in the absence of the Participant’s election to defer payment of the
compensation to a later date pursuant to the provisions of a deferred
compensation.

 

Over

 

(ii)                                  The sum of:

 

(A)                              The monthly pension benefit of the Participant
as determined under the Pension Plan, based on the “traditional formula”
(Article VI of the Pension Plan);

 

(B)                                The pension benefit of the Participant
transferred to this Plan as determined under Section 3 of SPP V, and

 

(C)                                The pension benefit of the Participant as
determined under Section 3 of the SPP I.

 

Such benefit will be determined as of the date of transfer as provided in
Section 6.  Further, such benefit will be determined without regard to any
compensation the

 

7

--------------------------------------------------------------------------------


 

Participant accrues for any period following the Participant’s Termination of
Employment.

 

3.1.2       Death Benefit.  If a Participant dies prior to receiving a transfer
of his or her benefit determined under this Section 3, the death benefit to be
transferred pursuant to Section 6 will be calculated in the same manner as the
Participant’s benefit under this Section 3, and for purposes of Section 3.1.1,
as if the Participant were alive and entitled to a benefit under the Pension
Plan, the SPP V, and the SPP I as of his or her date of death.

 

3.2          Rehire.  If a Participant or former Participant is rehired and
eligible to participate in this Plan, then a Participant’s service prior to
reemployment will be considered for benefit purposes only to the extent such
service would be recognized for benefit purposes under the traditional final
average pay formula of the Pension Plan.

 

8

--------------------------------------------------------------------------------


 

SECTION 4

BENEFIT — PERSONAL PENSION ACCOUNT

 

4.1          Amount of Pension.

 

4.1.1       General Rule.       A Participant of this Plan whose benefit under
the Pension Plan is determined all or in part by the personal pension account
formula, shall be entitled to a pension benefit under this Plan that is the
Actuarial Equivalent of the sum of:

 

(a)                                  The pension benefit of the Participant
transferred to this Plan as determined under Section 4 of SPP V, and

 

(b)                                 the excess, if any, of:

 

(i)                                     The amount that would have been credited
each calendar quarter (including both “pay credits” and “interest credits”) to
the Participant’s “personal pension account” under the Pension Plan (Article VII
of the Pension Plan), if such account were applied:

 

(A)                              without regard to the maximum benefit limits
imposed by Code section 415,

 

(B)                                without regard to the maximum compensation
limits imposed by Code section 401(a)(17), and

 

(C)                                as if the definition of “certified earnings”
for a plan year included compensation that would have been paid in the plan year
in the absence of the Participant’s election to defer payment of the
compensation to a later date pursuant to the provisions of a deferred
compensation.

 

Over

 

(ii)                                  The sum of:

 

(A)                              The amount of the credits actually made to the
Participant’s personal pension account under the Pension Plan;

 

(B)                                The pension benefit of the Participant
transferred to this Plan as determined under Section 4 of SPP V; and

 

(C)                                The pension benefit of the Participant as
determined under Section 4 of the SPP I.

 

Such benefit will be determined as of the date of transfer as provided in
Section 6.  Further, such benefit will be determined without regard to any
compensation the Participant accrues for any period following the Participant’s
Termination of Employment.

 

9

--------------------------------------------------------------------------------


 

4.1.2       Death Benefit.  If a Participant dies prior to receiving a transfer
of his or her benefit determined under this Section 4, the death benefit to be
transferred pursuant to Section 6 will be calculated in the same manner as the
Participant’s benefit under this Section 4.

 

4.2          Rehire.  If a Participant or former Participant is rehired and
eligible to participate in this Plan, then a Participant’s service prior to
reemployment will be considered for benefit purposes only to the extent such
service would be recognized for benefit purposes under the personal pension
account formula of the Pension Plan.

 

10

--------------------------------------------------------------------------------


 

SECTION 5

VESTING

 

5.1          General Rule.  A Participant will be vested in his or her benefit
under this Plan to the extent he or she is vested in their benefit under the
Pension Plan.

 

5.2          Rehire.   A Participant’s service prior to reemployment will be
considered for vesting purposes only to the extent such service would be
recognized for vesting purposes under the Pension Plan.

 

5.3          Transfers to Officer EDCP.  A Participant whose benefit under this
Plan is transferred to the Officer EDCP pursuant to Section 6 will no longer
have any rights under this Plan effective as of the date of such transfer.

 

11

--------------------------------------------------------------------------------


 

SECTION 6

TRANSFERS

 

6.1                               Benefit Distributions.

 

6.1.1       Benefit Transfer to Officer EDCP.  No benefits transferred to this
Plan from SPP V or benefits accrued and determined under this Plan will be paid
directly to Participants.  All vested benefits due under this Plan, as
determined under Section 3 and Section 4, will be transferred to the Officer
EDCP, and paid to the Participant or Beneficiary pursuant to the terms of the
Officer EDCP.

 

6.1.2       Form and Timing of Benefit Distribution.  Benefits earned under this
Plan will be deemed to have a distribution form and timing of an Actuarial
Equivalent single lump payment of the vested benefit determined under Sections 3
and 4, as applicable, within 60 days following the one-year anniversary of the
date that the Participant incurs a Termination of Employment.  Any benefits
earned under this Plan will be subject to the distribution terms of the Officer
EDCP, including any provisions regarding the acceleration or delay of
distribution (to the extent allowed under Code section 409A).

 

6.1.3       Transfers from SPP V.  Benefits transferred to this Plan from SPP V
will have the distribution timing, form, and rights as provided under SPP V, but
upon transfer will be subject to the distribution terms of the Officer EDCP,
including any provisions regarding the acceleration or delay of distribution (to
the extent allowed under Code section 409A).

 

6.2          Transfers to Officer EDCP.   A Participant’s vested benefit under
this Plan will be transferred to the Officer EDCP as provided below:

 

6.2.1       Timing of Benefit Transfer.

 

(a)                                  On or about the April 30 (or the
immediately preceding business day) immediately following the calendar year in
which a Participant is first eligible to participate in this Plan and has a
vested benefit, a Participant will have his or her vested benefit that is
determined under this Plan transferred to the Officer EDCP.  The transfer will
be an amount equal to the actuarial lump sum present value on March 31 (or the
immediately preceding business day) for the Participant’s SPP Benefit accrued
through the preceding December 31.  In the case of a Participant who is an
executive officer, such transfer will be made and determined on or about the
last business day prior to the end of the Company’s fiscal year.

 

(b)                                 Notwithstanding the foregoing, in the case
of a Termination of Employment as defined under Section 1.2.19(a) or a Plan
termination upon a Change-in-Control under Section 8.3.2 prior to the date in
Section 6.2.1(a), the transfer will be made within 60 days following such event.

 

6.2.2       Benefit to Be Transferred.  The benefit transferred to the Officer
EDCP is the vested benefit accrued and determined under this Plan at the time of
transfer to the Officer EDCP provided in Section 6.2.1.  The transfer to the
Officer EDCP will not change the payment form, payment timing, or vested status
of the benefit determined under this Plan.  After the transfer to the Officer
EDCP, the benefit will be subject to the terms of the Officer EDCP, including
the acceleration or delay of distributions permitted thereunder.

 

12

--------------------------------------------------------------------------------


 

SECTION 7

NATURE OF INTEREST

 

7.1          Unfunded Obligation.  The obligation of the Participating Employers
to provide benefits pursuant to this Plan constitutes only the unsecured (but
legally enforceable) promise of the Participating Employers to provide such
benefits.  Participants and their Beneficiaries, heirs, successors and assigns
shall have no legal or equitable rights, claims or interests in any specific
property or assets of the Company or a Participating Employer, nor shall they be
beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts or the proceeds therefrom owned or which may be
acquired by the Company.

 

7.2          Spendthrift Provision.  Except as otherwise provided in this
Section 7.2, no Participant or Beneficiary shall have any interest in any
benefit which can be transferred nor shall any Participant or Beneficiary have
any power to anticipate, alienate, dispose of, pledge or encumber the same while
in the possession or control of the Participating Employers.  The Plan
Administrator shall not recognize any such effort to convey any interest under
this Plan.  No benefit payable under this Plan shall be subject to attachment,
garnishment, or execution following judgment or other legal process before
actual payment to such person.  This Section 7.2 shall not prevent the Plan
Administrator from exercising, in its discretion, any of the applicable powers
and options granted to it under any applicable provision hereof.

 

7.3          Compensation Recovery (Recoupment).  Notwithstanding any other
provision of the Plan, a Participant who engaged in intentional misconduct that
contributed directly or indirectly, in whole or in part, to the need for a
restatement of the Company’s consolidated financial statements and who becomes
subject to the Company’s recoupment policy as adopted by the Compensation
Committee of the Company’s Board of Directors and amended from time to time
(“Recoupment Policy”) may have all or a portion of his or her benefit under this
Plan forfeited and/or all or a portion of any distributions payable to the
Participant or his or her Beneficiary recovered by the Company.

 

(a)          Any portion of the Participant’s benefit resulting from the receipt
of compensation that is subject to recovery under the Recoupment Policy may be
forfeited and, in such event, a corresponding adjustment will be made to the
Participant’s benefit under this Plan.

 

(b)         If a Participant (or his or her Beneficiary) is entitled to receive
a distribution under this Plan and the Participant is subject to a claim for
recovery under the Recoupment Policy, then the Company may, subject to any
limitations under Code section 409A, retain all or any portion of the
Participant’s (or the Beneficiary’s) taxable distribution, net of state, federal
or foreign tax withholding, to satisfy such claim.

 

13

--------------------------------------------------------------------------------


 

SECTION 8

ADOPTION, AMENDMENT AND TERMINATION

 

8.1          Adoption.  With the prior approval of the Plan Administrator, an
Affiliate may adopt the Plan and become a Participating Employer by furnishing
to the Plan Administrator a certified copy of a resolution of its board of
directors adopting the Plan.

 

8.2          Amendment.

 

8.2.1       General Rule.  The Company, by action of its Board of Directors, or
by action of a person so authorized by resolution of the Board of Directors and
subject to any limitations or conditions in such authorization, may at any time
amend the Plan, in whole or in part, for any reason, including but not limited
to tax, accounting or insurance changes, a result of which may be to terminate
the Plan for future deferrals provided, however, that no amendment shall be
effective to decrease the benefits, nature or timing thereof payable under the
Plan to any Participant with respect to deferrals made (and benefits thereafter
accruing) prior to the date of such amendment.  Written notice of any amendment
shall be given each Participant then participating in the Plan.

 

8.2.2       Amendment to Benefit of Executive Officer.  Any amendment to the
benefit of an executive officer under this Plan, to the extent approval of such
amendment by the Board would be required by the Securities and Exchange
Commission and its regulations or the rules of any applicable securities
exchange, will require the approval of the Board.

 

8.2.3       No Oral Amendments.  No modification of the terms of this Plan
Statement shall be effective unless it is in writing.  No oral representation
concerning the interpretation or effect of this Plan Statement shall be
effective to amend this Plan Statement.

 

8.3          Termination.

 

8.3.1       General Rule.

 

(a)                                  To the extent necessary or reasonable to
comply with any changes in law, the Board may at any time terminate this Plan,
provided such termination satisfies the requirements of Code section 409A.

 

(b)                                 To the extent that a Participant’s benefit
under the Plan will be immediately included in the income of the Participant, as
determined by a court of competent jurisdiction or the Internal Revenue Service,
to the extent permitted under Code section 409A, the Board may terminate this
Plan, in whole or in part, as it relates to the impacted Participant.

 

8.3.2       Plan Termination on Account of a Change-in-Control.  Upon a
Change-in-Control the Plan will terminate and the transfer of all amounts under
the Plan will be accelerated if and to the extent provided in this
Section 8.3.2.

 

(a)                                  The Plan will be terminated effective as of
the first date on which there has occurred both (i) a Change-in-Control under
Section 1.2.5, and (ii) a funding of the Trust on account of such
Change-in-Control (referred to herein as the “Plan termination effective date”)
unless, prior to such Plan termination effective date,

 

14

--------------------------------------------------------------------------------


 

the Board affirmatively determines that the Plan will not be terminated as of
such effective date. The Board will be deemed to have taken action to
irrevocably terminate the Plan as of the Plan termination effective date by its
failure to affirmatively determine that the Plan will not terminate as of such
date.

 

(b)                                 The determination by the Board under
paragraph (a) constitutes a determination that such termination will satisfy the
requirements of Code section 409A, including an agreement by the Company that it
will take such additional action or refrain from taking such action as may be
necessary to satisfy the requirements necessary to terminate and liquidate the
Plan under paragraph (c) below.

 

(c)                                  In the event the Board does not
affirmatively determine not to terminate the Plan as provided in paragraph (a),
such termination shall be subject to either (i) or (ii), as follows:

 

(i)                                     If the Change-in-Control qualifies as a
“change in control event” for purposes of Code section 409A, transfer of all
amounts under the Plan will be accelerated and distributed under the Officer
EDCP.

 

(ii)                                  If the Change-in-Control does not qualify
as a “change in control event” for purposes of Code section 409A, transfer of
all amounts under the Plan will be accelerated and distributed under the Officer
EDCP.

 

15

--------------------------------------------------------------------------------


 

SECTION 9

CLAIM PROCEDURES

 

9.1      Claim Procedures.  Until modified by the Plan Administrator, the claim
and review procedures set forth in this Section shall be the mandatory claim and
review procedures for the resolution of disputes and disposition of claims filed
under the Plan.  An application for a distribution or withdrawal shall be
considered as a claim for the purposes of this Section.

 

9.1.1       Initial Claim.  An individual may, subject to any applicable
deadline, file with the Plan Administrator a written claim for benefits under
the Plan in a form and manner prescribed by the Plan Administrator.

 

(a)                                  If the claim is denied in whole or in part,
the Plan Administrator shall notify the claimant of the adverse benefit
determination within ninety (90) days after receipt of the claim.

 

(b)                                 The ninety (90) day period for making the
claim determination may be extended for ninety (90) days if the Plan
Administrator determines that special circumstances require an extension of time
for determination of the claim, provided that the Plan Administrator notifies
the claimant, prior to the expiration of the initial ninety (90) day period, of
the special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

 

9.1.2       Notice of Initial Adverse Determination.  A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:

 

(a)                                  the specific reasons for the adverse
determination,

 

(b)                                 references to the specific provisions of the
Plan Statement (or other applicable Plan document) on which the adverse
determination is based,

 

(c)                                  a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary, and

 

(d)                                 a description of the claim and review
procedures, including the time limits applicable to such procedure, and a
statement of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse determination on review.

 

9.1.3       Request for Review.  Within sixty (60) days after receipt of an
initial adverse benefit determination notice, the claimant may file with the
Plan Administrator a written request for a review of the adverse determination
and may, in connection therewith submit written comments, documents, records and
other information relating to the claim benefits.  Any request for review of the
initial adverse determination not filed within sixty (60) days after receipt of
the initial adverse determination notice shall be untimely.

 

9.1.4       Claim on Review.  If the claim, upon review, is denied in whole or
in part, the Plan Administrator shall notify the claimant of the adverse benefit
determination within sixty (60) days after receipt of such a request for review.

 

16

--------------------------------------------------------------------------------


 

(a)                                  The sixty (60) day period for deciding the
claim on review may be extended for sixty (60) days if the Plan Administrator
determines that special circumstances require an extension of time for
determination of the claim, provided that the Plan Administrator notifies the
claimant, prior to the expiration of the initial sixty (60) day period, of the
special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

 

(b)                                 In the event that the time period is
extended due to a claimant’s failure to submit information necessary to decide a
claim on review, the claimant shall have sixty (60) days within which to provide
the necessary information and the period for making the claim determination on
review shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information or, if earlier, the expiration of sixty (60)
days.

 

(c)                                  The Plan Administrator’s review of a denied
claim shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

9.1.5       Notice of Adverse Determination for Claim on Review.  A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant.

 

(a)                                  the specific reasons for the denial,

 

(b)                                 references to the specific provisions of the
Plan Statement (or other applicable Plan document) on which the adverse
determination is based,

 

(c)                                  a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits,

 

(d)                                 a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain information
about such procedures, and

 

(e)                                  a statement of the claimant’s right to
bring an action under ERISA section 502(a).

 

17

--------------------------------------------------------------------------------


 

9.2          Rules and Regulations.

 

9.2.1       Adoption of Rules.  Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Plan Administrator.

 

9.2.2       Specific Rules.

 

(a)                                  No inquiry or question shall be deemed to
be a claim or a request for a review of a denied claim unless made in accordance
with the established claim procedures.  The Plan Administrator may require that
any claim for benefits and any request for a review of a denied claim be filed
on forms to be furnished by the Plan Administrator upon request.

 

(b)                                 All decisions on claims and on requests for
a review of denied claims shall be made by the Plan Administrator unless
delegated as provided for in the Plan, in which case references in this
Section 9 to the Plan Administrator shall be treated as references to the Plan
Administrator’s delegate.

 

(c)                                  Claimants may be represented by a lawyer or
other representative at their own expense, but the Plan Administrator reserves
the right to require the claimant to furnish written authorization and establish
reasonable procedures for determining whether an individual has been authorized
to act on behalf of a claimant.  A claimant’s representative shall be entitled
to copies of all notices given to the claimant.

 

(d)                                 The decision of the Plan Administrator on a
claim and on a request for a review of a denied claim may be provided to the
claimant in electronic form instead of in writing at the discretion of the Plan
Administrator.

 

(e)                                  In connection with the review of a denied
claim, the claimant or the claimant’s representative shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits.

 

(f)                                    The time period within which a benefit
determination will be made shall begin to run at the time a claim or request for
review is filed in accordance with the claims procedures, without regard to
whether all the information necessary to make a benefit determination
accompanies the filing.

 

(g)                                 The claims and review procedures shall be
administered with appropriate safeguards so that benefit claim determinations
are made in accordance with governing plan documents and, where appropriate, the
plan provisions have been applied consistently with respect to similarly
situated claimants.

 

(h)                                 The Plan Administrator may, in its
discretion, rely on any applicable statute of limitation or deadline as a basis
for denial of any claim.

 

9.3          Limitations and Exhaustion.

 

9.3.1       Claims.  No claim shall be considered under these administrative
procedures unless it is filed with the Plan Administrator within two (2) years
after the Participant knew (or

 

18

--------------------------------------------------------------------------------


 

reasonably should have known) of the general nature of the dispute giving rise
to the claim.  Every untimely claim shall be denied by the Plan Administrator
without regard to the merits of the claim.

 

9.3.2       Lawsuits.  No suit may be brought by or on behalf of any Participant
or Beneficiary on any matter pertaining to this Plan unless the action is
commenced in the proper forum within two (2) years from the earlier of:

 

(a)                                  the date the Participant knew (or
reasonably should have known) of the general nature of the dispute giving rise
to the action, or

 

(b)                                 the date the claim was denied.

 

9.3.3       Exhaustion of Remedies.  These administrative procedures are the
exclusive means for resolving any dispute arising under this Plan.  As to such
matters:

 

(a)                                  no Participant or Beneficiary shall be
permitted to litigate any such matter unless a timely claim has been filed under
these administrative procedures and these administrative procedures have been
exhausted, and

 

(b)                                 determinations by the Plan Administrator
(including determinations as to whether the claim was timely filed) shall be
afforded the maximum deference permitted by law.

 

9.3.4       Imputed Knowledge.  For the purpose of applying the deadlines to
file a claim or a legal action, knowledge of all facts that a Participant knew
or reasonably should have known shall be imputed to every claimant who is or
claims to be a Beneficiary of the Participant or otherwise claims to derive an
entitlement by reference to the Participant for the purpose of applying the
previously specified periods.

 

19

--------------------------------------------------------------------------------


 

SECTION 10

PLAN ADMINISTRATION

 

10.1        Plan Administration.

 

10.1.1     Administrator.  The Company’s Vice President, Pay and Benefits (or
any successor thereto) is the “administrator” of the Plan for purposes of
3(16)(A) of ERISA.  Except as otherwise expressly provided herein, the Plan
Administrator shall control and manage the operation and administration of the
Plan and make all decisions and determinations.

 

10.1.2     Authority and Delegation.  The Plan Administrator is authorized to:

 

(a)                                  Appoint one or more individuals or entities
and delegate such of his or her powers and duties as he or she deems desirable
to any individual or entity, in which case every reference herein made to Plan
Administrator shall be deemed to mean or include the individual or entity as to
matters within their jurisdiction.  Such individual may be an officer or other
employee of a Participating Employer or Affiliate, provided that any delegation
to an employee of a Participating Employer or Affiliate will automatically
terminate when he or she ceases to be an employee.  Any delegation may be
rescinded at any time; and

 

(b)                                 Select, employ and compensate from time to
time such agents or consultants as the Plan Administrator may deem necessary or
advisable in carrying out its duties and to rely on the advice and information
provided by them.

 

10.1.3     Determinations.  The Plan Administrator shall make such
determinations as may be required from time to time in the administration of
this Plan.  The Plan Administrator shall have the discretionary authority and
responsibility to interpret and construe the Plan Statement and to determine all
factual and legal questions under this Plan, including but not limited to the
entitlement of Participants and Beneficiaries, and the amounts of their
respective interests.  Each decision of the Plan Administrator shall be final
and binding upon all parties.  Benefits under the Plan will be paid only if the
Plan Administrator decides in its discretion that the applicant is entitled to
them.

 

10.1.4     Reliance.  The Plan Administrator may act and rely upon all
information reported to it hereunder and need not inquire into the accuracy
thereof, nor be charged with any notice to the contrary.

 

10.1.5     Rules and Regulations.  Any rule, regulation, policy, practice or
procedure not in conflict or at variance with the provisions hereof may be
adopted by the Plan Administrator.

 

10.2        Conflict of Interest.  If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in this Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant’s individual interest hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
interests of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant’s individual capacity in
connection with any such matter.

 

20

--------------------------------------------------------------------------------


 

10.3        Service of Process.  In the absence of any designation to the
contrary by the Plan Administrator, the General Counsel of the Company is
designated as the appropriate and exclusive agent for the receipt of service of
process directed to this Plan in any legal proceeding, including arbitration,
involving this Plan.

 

10.4        Choice of Law.  Except to the extent that federal law is
controlling, this Plan Statement will be construed and enforced in accordance
with the laws of the State of Minnesota.

 

10.5        Responsibility for Delegate.  No person shall be liable for an act
or omission of another person with regard to a responsibility that has been
allocated to or delegated to such other person pursuant to the terms of the Plan
Statement or pursuant to procedures set forth in the Plan Statement.

 

10.6        Expenses.  All expenses of administering the benefits due under this
Plan shall be borne by the Participating Employers.

 

10.7        Errors in Computations.  It is recognized that in the operation and
administration of the Plan certain mathematical and accounting errors may be
made or mistakes may arise by reason of factual errors in information supplied
to the Plan Administrator or trustee.  The Plan Administrator shall have power
to cause such equitable adjustments to be made to correct for such errors as the
Plan Administrator, in its sole discretion, considers appropriate.  Such
adjustments shall be final and binding on all persons.

 

10.8        Indemnification.  In addition to any other applicable provisions for
indemnification, the Participating Employers jointly and severally agree to
indemnify and hold harmless, to the extent permitted by law, each director,
officer and Employee of the Participating Employers against any and all
liabilities, losses, costs or expenses (including legal fees) of whatsoever kind
and nature which may be imposed on, incurred by or asserted against such person
at any time by reason of such person’s services as an administrator in
connection with the Plan, but only if such person did not act dishonestly, or in
bad faith, or in willful violation of the law or regulations under which such
liability, loss, cost or expense arises.

 

10.9        Notice.  Any notice required under this Plan Statement may be waived
by the person entitled thereto.

 

21

--------------------------------------------------------------------------------


 

SECTION 11

CONSTRUCTION

 

11.1            ERISA Status.  The Plan was adopted and is maintained with the
understanding that it is an unfunded plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees as provided in section 201(2), section 301(a)(3) and
section 401(a)(1) of ERISA.  The Plan shall be interpreted and administered
accordingly.

 

11.2            IRC Status.  The Plan is intended to be a nonqualified deferred
compensation arrangement that will comply in form and operation with the
requirements of Code section 409A and the Plan will be construed and
administered in a manner that is consistent with and gives effect to such
intention.

 

11.3            Rules of Document Construction.  In the event any provision of
the Plan Statement is held invalid, void or unenforceable, the same shall not
affect, in any respect whatsoever, the validity of any other provision of the
Plan.  The titles given to the various Sections of the Plan Statement are
inserted for convenience of reference only and are not part of the Plan
Statement, and they shall not be considered in determining the scope, purpose,
meaning or intent of any provision hereof.  The provisions of the Plan Statement
shall be construed as a whole in such manner as to carry out the provisions
thereof and shall not be construed separately without relation to the context.

 

11.4            References to Laws.  Any reference in the Plan Statement to a
statute or regulation shall be considered also to mean and refer to any
subsequent amendment or replacement of that statute or regulation unless, under
the circumstances, it would be inappropriate to do so.

 

11.5            Appendices.  Plan provisions that have application to a limited
number of Participants or that otherwise do not apply equally to all
Participants may be described in an appendix to the Plan Statement.  In the
event of a conflict between the terms of an appendix and the terms of the
remainder of the Plan Statement, the terms of the appendix control.

 

22

--------------------------------------------------------------------------------